 

Exhibit 10.17

 

Edward F. Giles

 

EMPLOYMENT AGREEMENT

 

AGREEMENT dated as of December 1, 2000 between Edward F. Giles, whose address is
3 Harlow Pond Court, Franklin, MA 02038 (“Executive”), and BJ’s Wholesale Club,
Inc., a Delaware corporation, whose principal office is in Natick, Massachusetts
(“Employer” or “Company”).

 

The parties hereto, in consideration of the mutual agreements hereinafter
contained and intending to be legally bound hereby, agree as follows:

 

1.    Employment.    The Executive is currently an employee of the Company.
Employer will employ Executive and Executive will be an employee of Employer
under the terms and conditions hereinafter set forth. This Agreement supersedes
and replaces any prior employment agreement between Executive and the Company.

 

2.    Term.    Executive’s employment under the terms of this Agreement shall
commence on the date hereof and shall continue for twelve (12) months from the
date hereof and thereafter until terminated by either Executive or Employer,
subject to earlier termination as provided herein (such period of employment
hereinafter called the “Employment Period”).

 

3.    Duties.    Executive shall diligently perform the duties of Senior Vice
President, Sales Operations of the Company and such additional duties and
responsibilities as shall from time to time be assigned to Executive by the
President.

 

4.    Extent of Services.    Except for illnesses and vacation periods,
Executive shall devote substantially all Executive’s working time and attention
and Executive’s best efforts to the performance of Executive’s duties and
responsibilities under this Employment Agreement; provided, however, that
nothing herein contained shall be deemed to prevent or limit the right of
Executive (a) to make any passive investments where Executive is not obligated
or required to, and shall not in fact, devote any managerial efforts or (b) to
participate in charitable or community activities or in trade or professional
organizations, except only that Employer shall have the right to limit such
participation if the President believes that the time spent on such activities
infringes upon the time required by Executive for the performance of Executive’s
duties under this Agreement or is otherwise incompatible with those duties.

 

5.    Base Salary.    During the Employment Period, Executive shall receive a
base salary at the rate of $155,000 per year, or such higher amount as Employer
shall determine from time to time. Base salary shall be payable in such manner
and at such times as Employer shall pay base salary to other executive
employees.



--------------------------------------------------------------------------------

 

6.    Policies and Fringe Benefits.    Executive shall be subject to Employer’s
policies applicable to its executives generally, and Executive shall be entitled
to receive all such fringe benefits as Employer shall from time to time make
available to other executives of Employer generally (subject to the terms of any
applicable fringe benefit plan).

 

7.    Termination of Employment; in General.

 

a)    Employer shall have the right to end Executive’s employment at any time
and for any reason, with or without cause. Cause shall mean dishonesty by
Executive in the performance of Executive’s duties, conviction of a felony
(other than a conviction arising solely under a statutory provision imposing
criminal liability upon Executive on a per se basis due to the Company offices
held by Executive, so long as any act or omission of Executive with respect to
such matter was not taken or omitted in contravention of any applicable policy
or directive of the Board of Directors of the Company), gross neglect of duties
(other than as a result of incapacity, disability or death), or conflict of
interest which conflict shall continue for 30 days after the Company gives
written notice to Executive requesting the cessation of such conflict.

 

b)    The Employment Period shall terminate when Executive becomes entitled to
receive long-term disability compensation pursuant to Employer’s long-term
disability plan. In addition, if by reason of any incapacity Executive is unable
to perform Executive’s duties for at least six months in any 12 month period,
the Employment Period will be terminated for incapacity upon written notice by
Employer to Executive.

 

c)    Whenever the Employment Period shall terminate, Executive shall resign all
offices or other positions Executive shall hold with Employer or any parent
corporation and any subsidiaries or divisions of Employer or any such parent.

 

8.    BENEFITS UPON TERMINATION OF EMPLOYMENT.

 

a)    Termination by Employer Other Than for Cause, Disability or
Incapacity.    If the Employment Period shall have been terminated by Employer
for any reason other than cause, disability or incapacity, no compensation or
other benefits shall be payable to or accrue to Executive hereunder except as
follows:

 

(i)    Vested vacation pay accrued at date of termination shall be paid one week
after date of termination.

 

(ii)    Employer will continue to pay to Executive Executive’s then base salary
for period of 12 months from the date of termination, which base salary shall be
reduced after three months for compensation earned from other employment or
self-employment.

 

(iii)    Until the expiration of the period of base salary payments described in
(ii) immediately above or until Executive shall commence other employment or
self-employment, whichever shall first occur, Employer will provide such medical
and hospital insurance and life insurance (but not long-term disability
insurance) for

 

 

2



--------------------------------------------------------------------------------

 

Executive and Executive’s family, comparable to the insurance provided for
executives generally, as Employer shall determine, and upon the same terms and
conditions as shall be provided for Employer’s executives generally.

 

(iv)    Employer will pay to Executive, without offset for compensation earned
from other employment or self-employment, the following amounts under Employer’s
Management Incentive Plan (“MIP”) applicable to Executive:

 

First, if not already paid, any amounts to which Executive is entitled under MIP
for the fiscal year ended immediately prior to Executive’s termination of
employment. These amounts will be paid at the same time as other awards for such
prior year are paid.

 

Second, such amount as Executive would have earned under MIP if Executive’s
employment had continued until the end of the fiscal year during which the
termination of employment occurs (prorated for the period of active employment
during such fiscal year). This amount will be paid at the same time as other MIP
awards for the year of termination are paid.

 

(v)    Executive shall also be entitled to payments or benefits under other
plans of Employer to the extent that such plans provide benefits following a
termination of employment.

 

b)    Termination for Death, Disability or Incapacity.    If the Employment
Period shall terminate at any time by reason of death, disability or incapacity,
no compensation or other benefits shall be payable to or accrue to Executive
hereunder except as follows:

 

(i)    Vested vacation pay accrued at date of termination shall be paid one week
after date of termination.

 

(ii)    Employer will pay to Executive, without offset for compensation earned
from other employment or self-employment, the following amounts under MIP
applicable to Executive:

 

First, if not already paid, any amounts to which Executive is entitled under MIP
for the fiscal year ended immediately prior to Executive’s termination of
employment. These amounts will be paid at the same time as other awards for such
prior year are paid.

 

Second, such amount as Executive would have earned under MIP if Executive’s
employment had continued until the end of the fiscal year during which the
termination of employment occurs (prorated for the period of active employment
during such fiscal year). This amount will be paid at the same time as other MIP
awards for the year of termination are paid.

 

3



--------------------------------------------------------------------------------

 

(iii)    Executive shall also be entitled to payments or benefits under other
plans of Employer to the extent that such plans provide benefits following a
termination of employment.

 

c)    Voluntary Termination; Termination for Cause; Violation of Certain
Covenants.    If Executive should end Executive’s employment voluntarily or if
Employer should end Executive’s employment for cause, or if Executive should
violate the protected persons or noncompetition provisions of Section 9, all
compensation and benefits otherwise payable pursuant to this Agreement shall
cease. Employer does not waive any rights it may have for damages or for
injunctive relief.

 

9.    Agreement Not to Solicit or Compete.

 

(a)    Upon the termination of the Employment Period at any time for any reason,
Executive shall not during the Prohibited Period under any circumstances employ,
solicit the employment of, or accept unsolicited the services of, any “protected
person”, or recommend the employment of any “protected person” to any other
business organization in which Executive has any direct or indirect interest
(other than a less-than-one percent equity interest in an entity), with which
Executive is affiliated or for which Executive renders any services. “Prohibited
Period” shall mean a period coterminous with the period of base salary
continuation (without regard to reduction for income from other employment or
self-employment) which is applicable or which would have been applicable had the
termination been pursuant to Section 8(a). A “protected person” shall be a
person known by Executive to be employed by Employer or its subsidiaries at or
within six months prior to the commencement of conversations with such person
with respect to employment.

 

As to (i) each “protected person” to whom the foregoing applies, (ii) each
limitation on (A) employment of, (B) solicitation of, and (C) unsolicited
acceptance of services from, each “protected person” and (iii) each month of the
period during which the provisions of this subsection (a) apply to each of the
foregoing, the provisions set forth in this subsection (a) are deemed to be
separate and independent agreements and in the event of unenforceability of any
such agreement, such unenforceable agreement shall be deemed automatically
deleted from the provisions hereof and such deletion shall not affect the
enforceability of any other provision of this subsection (a) or any other term
of this Agreement.

 

(b)    During the course of Executive’s employment, Executive will have learned
many trade secrets of the Company and will have access to confidential
information and business plans of the Employer. Therefore, if Executive should
end Executive’s employment voluntarily at any time, including by reason of
retirement, disability or incapacity, or if Employer should end Executive’s
employment at any time for cause, then during the Prohibited Period, Executive
will not engage, either as a principal, employee, partner, consultant or
investor (other than a less-than-one percent equity interest in an entity), in a
business which is a competitor of Employer. A business shall be deemed a
competitor of Employer if it shall operate a chain of membership warehouse clubs
(such as Sam’s Club or Costco), or warehouse stores selling food and/or

 

4



--------------------------------------------------------------------------------

 

general merchandise, that includes a warehouse store located within 10 miles of
any “then existing” BJ’s Wholesale Club warehouse store. The term “then
existing” in the previous sentence shall refer to any such warehouse store that
is, at the time of termination of the Employment Period, operated by the Company
or any of its subsidiaries or divisions or under lease for operation as
aforesaid. Nothing herein shall restrict the right of Executive to engage in a
business that operates exclusively a chain of home improvement stores,
conventional or full mark-up department stores, general merchandise discount
department stores, or apparel stores. Executive agrees that if, at any time,
pursuant to action of any court or administrative or governmental body, the
operation of any part of this paragraph shall be determined to be unlawful or
otherwise unenforceable, then the coverage of this paragraph shall be deemed to
be restricted as to duration, geographical scope or otherwise, to the extent,
and only to the extent, necessary to make this paragraph lawful and enforceable
in the particular jurisdiction in which such determination is made.

 

If the Employment Period terminates, Executive agrees (i) to notify Employer
immediately upon Executive’s securing employment or becoming self-employed
during any period when Executive’s compensation from Employer shall be subject
to reduction or Executive’s benefits provided by Employer shall be subject to
termination as provided in Section 8, and (ii) to furnish to Employer written
evidence of Executive’s compensation earned from any such employment or
self-employment as Employer shall from time to time request. In addition, upon
termination of the Employment Period for any reason other than the death of
Executive, Executive shall immediately return to Employer all written trade
secrets, confidential information and business plans of Employer and shall
execute a certificate certifying that Executive has returned all such items in
Executive’s possession or under Executive’s control. In the event of the death
of Executive, Executive’s estate shall comply with this obligation.

 

10.    ASSIGNMENT.    The rights and obligations of Employer shall inure to the
benefit of and shall be binding upon the successors and assigns of Employer. The
rights and obligations of Executive are not assignable except only that payments
payable to Executive after Executive’s death shall be made to Executive’s
estate.

 

11.    NOTICES.    All notices and other communications required hereunder shall
be in writing and shall be given either by personal delivery or by mailing the
same by certified or registered mail, return receipt requested, postage prepaid.
If sent to Employer, the same shall be mailed to Employer at One Mercer Road,
Natick, MA 01760, Attention: President, or such other address as Employer may
hereafter designate by notice to Executive; and if sent to Executive, the same
shall be mailed to Executive at his address set forth above, or at such other
address as Executive may hereafter designate by notice to Employer. Notices
shall be effective upon receipt.

 

5



--------------------------------------------------------------------------------

 

12.    GOVERNING LAW.    This Agreement and the rights and obligations of the
parties hereunder shall be governed by the laws of the Commonwealth of
Massachusetts.

 

WITNESS the execution hereof the day and year first above written.

 

/s/    EDWARD F. GILES        

--------------------------------------------------------------------------------

Executive

 

 

BJ’S WHOLESALE CLUB, INC.

By:

  

/s/    JOHN J. NUGENT        

--------------------------------------------------------------------------------

    

John J. Nugent

President

 

6